ORDER
This matter having come before the Supreme Court on a grant of defendant’s petition for certification, 182 N.J. 630, 868 A.2d 1032 (2005),
And the Court having reviewed the record and having determined that the matter is clearly interlocutory within the meaning of Rule 2:2-5(a) and should have been presented to the Court as a motion for leave to appeal pursuant to Rule 2:5-6(a),
And good cause appearing;
IT IS ORDERED that the Order granting certification is vacated; and it is further
ORDERED that on the Court’s own motion, leave to appeal the interlocutory disposition of the Appellate Division is granted, as within time.